DETAILED ACTION
This Action is responsive to the Amendment filed on 08/03/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitation in Claim 18 reciting “the second resin extends from the side surface of the phosphor layer to the upper surface of the substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (US 2015/0129918), in view of Hashimoto (US 2017/0062671).

Regarding claim 10, Ikegami (see, e.g., FIG. 1, FIG. 2B) discloses a light-emitting device package comprising:
a light emitting device 1 comprising first and second electrodes 4n, 4p, a light emitting structure 3 on the first and second electrodes 4n, 4p, and a transparent substrate 2 on the light emitting structure 3 (Para 0024);
a phosphor layer 7 disposed on the transparent substrate 2 (Para 0025); and
wherein: 
the phosphor layer 7 includes a recess recessed in a direction of an upper surface of the phosphor layer 7,
a portion of the transparent substrate 2 of the light emitting device 1 is disposed in the recess,
Although Ikegami shows substantial features of the claimed invention, Ikegami fails to expressly teach a first resin formed of a reflective material and disposed around the light emitting 
Hashimoto (see, e.g., FIG. 1B) teaches a first resin 2 formed of a reflective material and disposed around the light emitting device 11, 12, 13, 15 and the phosphor layer 3 (Para 0048, Para 0064, Para 0065, Para 0079), wherein the first resin 2 includes an outer region in contact with a side surface of the phosphor layer 3 (Para 0064, Para 0079), wherein the first electrode 15 and the second electrode 13 of the light emitting device 11, 12, 13, 15 are exposed on a lower surface of the first resin 2, and wherein an upper surface of the first resin 2 extends flat outwardly from the upper surface of the phosphor layer 3 for the purpose of reflecting light emitted from the side surface of the light emitting element and back into the first light-transmissive member (phosphor layer) thereby improving the emission brightness of the upper surface of the light emitting device (Para 0066). 
The combination of Ikegami and Hashimoto teaches that the first resin 2 (of Hashimoto) includes a first region e.g., 2 (of Hashimoto) covering the top, side region of 7Ab (of Ikegami) disposed on the side surface of the phosphor layer 7 (of Ikegami) and a second region e.g., 2 (of Hashimoto) covering the bottom, side region of 1 (Ikegami) not covered by 7Ab (of Ikegami) 1 in a vertical direction, wherein a thickness of the first region e.g., 2 (of Hashimoto) covering the top, side region of 7Ab (of Ikegami) is smaller than a thickness of the second region e.g., 2 (of Hashimoto) covering the bottom, side region of 1 (Ikegami) not covered by 7Ab (of Ikegami).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first resin of Hashimoto to the light emitting device of Ikegami for the purpose of reflecting light emitted from the side surface of the light emitting element and back into the first light-transmissive member (phosphor layer) thereby improving the emission brightness of the upper surface of the light emitting device (Para 0066).
Although Hashimoto teaches that the first resin has an outer region with a horizontal width, e.g., a width between the outer edge of the first resin 2 to the side surface of the phosphor layer 3, Hashimoto fails to specify that a horizontal width of the outer region of the first resin ranges from 30 µm to 500 µm. However, differences in horizontal width will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such width is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the horizontal width of the outer region of the first resin, it would have been obvious to one of ordinary skill in the art to modify the horizontal width of the outer region of the first resin in the device of Hashimoto.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed horizontal width of the outer region of the first resin or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Although the combination of Ikegami/Hashimoto teach that the first region, e.g., thickness between an edge of first resin 2 (of Hashimoto) and the side portion of the phosphor layer 7Ab (of Ikegmai), is smaller in thickness than a thickness of the second region, e.g., thickness between edge of first resin 2 (of Hashimoto) and the side of the light emitting device 1 (of Ikegami), Hashimoto fails to specify that the thickness of the first region is in a range of 1: 0.3 to 1: 0.75 compared to the thickness of the second region. However, differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the thicknesses of the first and second regions, it would have been obvious to one of ordinary skill in the art to modify the first region and the second region of the first resin in the device of Ikegami.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness of the first region and the second region of the first resin or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Although Ikegami teaches that the phosphor layer has a recess, Ikegami fails to specify that a thickness of the recess is in a range of 0.1 to 0.5 compared to a thickness of the phosphor layer. However, differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the thickness of the recess compared to the thickness of the phosphor layer, it would have been obvious to one of ordinary skill in the art to modify the thickness of the recess compared to the thickness of the phosphor layer in the device of Ikegami.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness of the recess compared to the thickness of the phosphor layer or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 11, Hashimoto (see, e.g., FIG. 1B) teaches that an outer side surface of the first resin 2 is disposed in a plane perpendicular to the upper surface of the phosphor layer 3.

Regarding claim 12, Ikegami (see, e.g., FIG. 1, FIG. 2B) teaches that an upper surface of the transparent substrate 2 is higher than the lower surface of the phosphor layer 7, 7Ab.

Regarding claim 13, the combination of Ikegami (see, e.g., FIG. 1, FIG. 2B) / Hashimoto (see, e.g., FIG. 1B) teaches an upper surface of the transparent substrate 2 (of Ikegami) is higher than the upper surface of the first resin 2 (of Hashimoto) disposed on the side surface of the light emitting device 1 (of Ikegami).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0070238), in view of Hung (US 2017/0084587).

Regarding claim 15, Kim (see, e.g., FIG. 1) discloses a light-emitting device package comprising: 
a substrate 10 including first 15 (e.g., left) and second frames 15 (e.g., right)(Para 0045); 
a light emitting device 20 including a first bonding portion solder (not shown) facing the first frame 15 (e.g., left) and a second bonding portion solder (not shown) facing the second frame 15 (e.g., right)(Para 0036); 
a phosphor layer 40 on the light emitting device 20 (Para 0038);
a first resin 30 disposed around an upper surface of the substrate 10 and the light emitting device 20 (Para 0034);
an optical lens 50 disposed on the phosphor layer 40 and the substrate 10 and having a convex curved surface (Para 0034); and
an adhesive layer (not shown) between the phosphor layer 40 and the light emitting device 20 (Para 0086),
wherein an outer portion of the phosphor layer 40 faces the light emitting device 20 and protrudes more outward than a side surface of the light emitting device 20 (Para 0086), 
wherein the first resin 30 includes a reflective material and is disposed on a side surface of the phosphor layer 40 (Para 0088, Para 0089), 
wherein the optical lens 50 is in contact with the first resin 30, the first frame 15 (e.g., left) and the second frame 15 (e.g., right) of the substrate 10,
Although Kim shows substantial features of the claimed invention, Kim fails to expressly teach a second resin disposed between the first resin and side surfaces of the light emitting device; wherein the adhesive layer includes a thickness thinner than a thickness of the phosphor 
Hung (see, e.g., FIG. 1) discloses a second resin 141 disposed between the first resin 150 and side surfaces of the light emitting device 120 (Para 0028, Para 0033); wherein the adhesive layer 142 includes a thickness thinner than a thickness of the phosphor layer 130 (Para 0017), wherein the second resin 141 includes a transparent material (Para 0028), wherein an outer surface 141s of the second resin 141 faces the first resin 150 and includes a curved surface (Para 0030, Para 0054, Para 0059) for the purpose of increasing the luminous efficiency of the light emitting device (Para 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second resin of Hung disposed between the first resin and side surfaces of the light emitting device as described by Kim. The motivation to combine would have been for the purpose of increasing the luminous efficiency of the light emitting device (Para 0059).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0070238), in view of Hung (US 2017/0084587), and further in view of Tseng (US 2018/0103513).

Regarding claim 21, although Kim/Hung shows substantial features of the claimed invention, Kim/Hung fails to expressly teach a protective device disposed outside a region of the second resin, wherein the protective device is disposed on the first frame of the light emitting device and connected to the second frame with a connecting member.
Tseng (see, e.g., FIG. 1, FIG. 2) discloses a protective device 500, wherein the protective device 500 is disposed on the first frame 111 of the light emitting device 21 and connected to the second frame 112 with a connecting member (e.g., wire) for the purpose of providing antistatic protection for the LED chips (Para 0055). The combination of Kim/Hung/Tseng further teaches 141 (of Hung). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the protective device of Tseng to the light emitting device as described by Kim/Hung. The motivation to combine would have been for the purpose of providing antistatic protection for the LED chips (Para 0055).

Allowable Subject Matter
Claims 1-2 and 4-9 are allowed.
Claims 14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that paragraph 0189, paragraph 0191, and paragraph 0193 discloses the criticality of the horizontal width of the outer region of the first resin ranges from 30 µm to 500 µm, the thickness of the first region is in a range of 1: 0.3 to 1: 0.75 compared to the thickness of the second region, and that the thickness of the recess is in a range of 0.1 to 0.5 compared to a thickness of the phosphor layer.
Examiner responds:
Examiner respectfully disagrees. Applicant’s disclosure does not provide test data showing unexpected results of the claimed dimensions. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
10/14/2021